DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 01/21/2021
Amended Claims 						-Receipt Date 01/21/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 01/21/2021. Claims 1-20 are pending. Claims 1-5, 7-11, 13-17, and 19-20 are amended. Applicant’s amendments to the claims have overcome the previous objections, however, the amendments also raise further objections. Applicant’s amendments to claims 19- 20 have overcome the previous written description rejection under 35 U.S.C. 112(a), however, the amendments to claim 19 have raised new written description issues. Applicant’s 

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
Applicant submits:
“In Grochowski, "When the confidence value indicates not confident, the predicted value may be suppressed may be suppressed as it may be considered irrelevant" does not indicate that the branch predictor is "deactivated" as argued by the Office. In Gochowski the predicted value may not be used (when the confidence value indicates not confident), but the branch predictor is still active and generating branch predictions. In Gochowski, the branch predicator, based upon the counter, is not deactivated where branch prediction outcomes are not generated for a number of cycles or a number of branches. For at least this reason, Gochowski does not disclose or even teach the elements of independent claim 1.” (Remarks, pages 12-13)
	However, this argument is not persuasive because Applicant appears to be taking a more narrow interpretation of the word “deactivate” than its broadest reasonable interpretation. The Merriam-Webster dictionary defines “deactivate” as “to make inactive or ineffective”. Grochowski teaches that a predicted value is suppressed by an AND gate inside the predictor when the confidence value indicates not confident, see [0027], [0033] and Fig. 2. Since the predicted value in Grochowski is suppressed inside the branch predictor when it is not confident, this renders the predictor of Grochowski ineffective to the rest of the pipeline in that it is not generating a predicted value that will be used by the pipeline. Examiner notes that Applicant does not provide any definition of “activate” or “deactivate” in the Specification that would support Applicant’s more narrow interpretation of the term . 

Claim Objections
Claims 1, 3-14, and 16-20 are objected to because of the following informalities:  
Claims 1 and 6- claim 13 introduces “branch instructions” at line 3 and “each branch instruction of a plurality of branches” at line 8, each instance of “the branch instruction” in claims 1 and 6 is unclear which branch instruction it refers to, Examiner suggests changing “branch instructions” at line 3 to “a plurality of branch instructions” and “each branch instruction of a plurality of branches” at line 8 to “each branch instruction of the plurality of branch instructions”
Claims 1-5, 7-11, and 19- “a number of cycles of the processor” is introduced but the claims inconsistently use “the number of cycles” and “the number of cycles of the processor”, the claims should be made consistent 
Claims 1, 7, and 13- instances of “the respective branch instruction” should be “a respective branch instruction”, or “a respective branch instruction” should be previously introduced
Claims 1 and 4- “the branch predictor is either: activated and executes the branch instruction prediction outcome” should be “the branch predictor is either: activated and the branch instruction prediction outcome is executed” to be more consistent with what is described in the Specification at [0029], similar amendments should be made for claim 4
Claim 7 and 8- “activate the branch predictor to execute the branch instruction prediction outcome” should be “activate the branch predictor and execute the branch instruction prediction outcome” to be more consistent with what is described in the Specification at [0029], similar amendments should be made for claim 8
Claim 3- “activation threshold” should be “the activation threshold”
Claims 6, 12, and 18- “the classification” should be “a classification”
Claim 7 line 24- “the branch instruction prediction” should be “the branch instruction prediction outcome”
Claim 8- “number of cycle” should be “number of cycles”
Claim 13 line 17- “the branch predictor” should be “a branch predictor”
Claim 14, 16-17, and 20- “wherein determining when to predict branch instruction prediction outcomes further comprises:” should be “wherein determining when to execute the branch instruction prediction outcomes further comprises:” since this limitation was changed in claim 13
Claim 19- “the workload” should be “a workload”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Further, claim 19 recites:
the threshold determination module having circuitry and logic comprising: the correct  prediction counter that records a current correct prediction counter value;…
wherein the processor is configured to: 
compare the value in the correct prediction counter to the activation threshold value in the threshold field in the threshold determination module, and 
if the value in the correct prediction counter is equal to or greater than the activation value, then activate the branch predictor for the number of cycles or the number of branches.
	Further, claim 19 depends on claim 1 which recites, regarding the correct prediction counter:
incrementing a correct prediction counter in response to an actual execution of the branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction; and 
decrementing the correct prediction counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction,
wherein, based on the correct prediction counter, the branch predictor is either: activated… or deactivated	
	The specification fails to disclose that the threshold determination module comprises the same correct prediction counter that is described in claim 1 as being a counter that is incremented/ decremented based on actual execution of the branch instruction and that the activation/deactivation of the branch predictor is dependent upon. Examiner notes that the specification only discusses the threshold determination module and correct prediction counter in [0035]-[0044] but nowhere in [0035]-[0044] mentions incrementing/decrementing the correct prediction counter, “comparing” the correct prediction counter, or activating/deactivating the branch predictor based on the correct prediction counter as described in claim 1. While other portions of the specification discuss incrementing/ decrementing a prediction decision counter 219 and activating/ deactivating the branch prediction based on the prediction decision counter 219, the specification never links the prediction decision counter 219 to the correct prediction counter discussed in [0035]-[0044], suggesting that these are two different counters but the claims are describing them as the same counter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grochowski US 2005/0216714.
	Regarding claim 1, Grochowski teaches:
1. A processor comprising: 
a processor pipeline comprising one or more execution units configured to execute branch instructions ([0013] and [0019]: execution stage 140 of the processor pipeline of Fig. 1 includes branch execution units to execute branch instructions); 
a branch predictor associated with the processor pipeline and configured to predict branch instruction outcomes of the branch instructions, wherein the branch predictor predicts a branch instruction prediction outcome for each branch instruction of a plurality of branches ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline, i.e. for each branch instruction of a plurality of branches), and determines when to execute the branch instruction prediction outcome by: 
incrementing a correct prediction counter in response to an actual execution of the branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/correct prediction counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the correct prediction counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein, based on the correct prediction counter, the branch predictor is either:
activated and executes the branch instruction prediction outcome for a number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or for a number of branches, 
deactivated where the branch instruction prediction outcome is not generated for the number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branches.

	Regarding claim 2, Grochowski teaches:
2. The processor of claim 1, wherein to activate the branch predictor and execute the branch instruction prediction outcome comprises: 
comparing the correct prediction counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles of the processor or the number of branches in response to the correct prediction counter being incremented to or above the activation threshold ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response the counter being above the threshold).

	Regarding claim 3, Grochowski teaches:
3. The processor of claim 1, wherein to deactivate the branch predictor where the branch instruction prediction outcome is not generated comprises:
comparing the correct prediction counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles of the processor or the number of branches in response to the correct prediction counter being decremented to or below activation threshold ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold, the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor would be deactivated for).

	Regarding claim 4, Grochowski teaches:
4. The processor of claim 2, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branches that the branch predictor is activated and executes the branch instruction prediction outcome ([0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 5, Grochowski teaches:
5. The processor of claim 3, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold not being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branches that the branch predictor is not activated where the branch instruction prediction outcome is not generated([0025]-[0028] and [0033]: the predicted value is not provided when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

	Regarding claim 7, Grochowski teaches: 
7. A computing system comprising: 
a memory ([0013]: memory system 110); and 
a processor ([0013]: processor of Fig. 1), wherein the processor comprises: 
a processor pipeline comprising one or more execution units configured to execute branch instructions ([0013] and [0019]: execution stage 140 of the processor pipeline of Fig. 1 includes branch execution units to execute branch instructions);  
a branch predictor associated with the processor pipeline and configured to predict branch instruction outcomes of the branch instructions, wherein the branch predictor predicts a branch instruction prediction outcome for each branch instruction of a plurality of branches ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline, i.e. for each branch instruction of a plurality of branches), and determines when to execute the branch instruction prediction outcome by: 
incrementing a correct prediction counter in response to an actual execution of the branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/correct prediction counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the correct prediction counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein based on the correct prediction counter, either:
activate the branch predictor to execute the branch instruction prediction outcome for a number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or the number of branches, or
deactivate the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branches.

	Regarding claim 8, Grochowski teaches:
8. The computing system of claim 7, wherein activating the branch predictor to execute the branch instruction prediction outcome comprises: 
comparing the correct prediction counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles of the processor or the number of branches in response to the correct prediction counter being incremented to or above the activation threshold ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response the counter being above the threshold).

	Regarding claim 9, Grochowski teaches:
9. The computing system of claim 7, wherein deactivating the branch predictor where the branch instruction prediction outcome is not generated comprises:
comparing the correct prediction counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles of the processor or the number of branches in response to the correct prediction counter being decremented to or below activation threshold ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold, the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor would be deactivated for).

	Regarding claim 10, Grochowski teaches:
10. The computing system of claim 8, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold being satisfied at least one more consecutive time, the number of cycles or the number of branches that the branch predictor is activated and executes the branch instruction prediction outcome ([0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 11, Grochowski teaches:
11. The computing system of claim 9, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold not being satisfied at least one more consecutive time, the number of cycles or the number of branches that the branch predictor is deactivated where the branch instruction prediction outcome is not generated ([0025]-[0028] and [0033]: the predicted value is not provided when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

	Regarding claim 13, Grochowski teaches:
13. A method comprising: 
detecting, at a processor, branch instructions ([0017]: the predictor 124 detects branch instructions when it is a branch predictor); and 
determining, at the processor, branch instruction prediction outcomes of the branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline) and determining when to execute the branch instruction prediction outcomes by: 
incrementing a correct prediction counter in response to an actual execution of the branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/correct prediction counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the correct prediction counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein, based on the correct prediction counter, either:
activate the branch predictor and execute the branch instruction prediction outcome for a number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or a number of branches; or
deactivate the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branches.

	Regarding claim 14, Grochowski teaches:
14. The method of claim 13, wherein determining when to predict branch instruction prediction outcomes further comprises: 
comparing the correct prediction counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles or the number of branches in response to the correct prediction counter being incremented to or above the activation threshold ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response the counter being above the threshold).

	Regarding claim 15, Grochowski teaches:
15. The method of claim 13, wherein deactivating the branch predictor comprises:
comparing the correct prediction counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor where the branch instruction prediction outcomes are not generated for the number of cycles or the number of branches in response to the correct prediction counter being decremented to or below activation threshold ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold, the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor would be deactivated for).

	Regarding claim 16, Grochowski teaches:
16. The method of claim 14, wherein determining when to predict branch instruction prediction outcomes further comprises: 
increasing the number of cycles or the number of branches that the branch predictor is activated and the branch instruction prediction outcomes are executed in response to the activation threshold being satisfied at least one more consecutive time ([0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).


17. The method of claim 15, wherein determining when to predict branch instruction prediction outcomes further comprises: 
increasing the number of cycles or the number of branches that the branch predictor is deactivated where the branch instruction prediction outcomes are not generated in response to the activation threshold not being satisfied at least one more consecutive time ([0025]-[0028] and [0033]: the predicted value is not provided when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grochowski US 2005/0216714 in view of Atkinson US 7,979,725.
Regarding claim 6, Grochowski teaches: 
6. The processor of claim 1, further comprising: 
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch ([0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding unit determining the confidence of each branch is a branch classification unit), 
	Grochowski does not explicitly teach:
wherein a classification threshold used for the classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for the classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

	Regarding claim 12, Grochowski teaches:
12. The computing system of claim 7, wherein the processor further comprises: 
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch ([0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding u nit determining the confidence of each branch is a branch classification unit), 
	Grochowski does not explicitly teach:
wherein a classification threshold used for the classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for the classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

	Regarding claim 18, Grochowski teaches:
18. The method of claim 13, further comprising:
in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch ([0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding unit determining the confidence of each branch is a branch classification unit), 
Grochowski does not explicitly teach:
wherein a classification threshold used for the classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for the classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

Regarding claim 20, Grochowski teaches:
20. The method of claim 13, wherein determining when to predict branch instruction prediction outcomes further comprises: 
comparing a correct prediction value from the correct prediction counter to the activation threshold value ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); 
activating the branch predictor in response to the correct prediction value being equal to or greater than the activation threshold value ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated, in response the counter being above the threshold); and 
deactivating the branch predictor in response to the correct prediction value being less than the activation threshold value ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold).
	Grochowski does not teach:
determining dynamically an activation threshold value for a branch instruction based upon a workload of the processor; 
	However, Atkinson teaches:
determining dynamically an activation threshold value for a branch instruction based upon a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

Allowable Subject Matter
Regarding claim 19, the prior art of record fails to explicitly teach: 
a branch classification table having circuitry and logic to determine and track a branch type for branches, the branch classification table having a branch tag field to identify each branch instruction, a correct prediction (CP) counter field that is assigned a value determined by a threshold determination module, a usefulness field that indicates how often the branch instruction is executed, and a branch type field indicating whether the branch instruction is a hard to predict (HTP) branch instruction or a simple branch instruction; and
the threshold determination module having circuitry and logic comprising: 
a mis-prediction counter that records the number of mis-predictions by the branch predictor; a stream counter field that records the number of branch instructions identified as HTP branches in the branch classification table; the correct prediction counter that records a current correct prediction counter value; and a threshold field that contains an activation threshold value based upon the workload of the processor, 
wherein the threshold determination module is configured to: 
dynamically determine the activation threshold value for different processor workloads, and 
supply the current correct prediction counter value to the branch classification table; and 
wherein the processor is configured to: 
compare the value in the correct prediction counter to the activation threshold value in the threshold field in the threshold determination module, and 
if the value in the correct prediction counter is equal to or greater than the activation value, then activate the branch predictor for the number of cycles or the number of branches. 
Examiner notes these limitations are subject to a 112 written description rejection and that in addressing this concern the claims may no longer contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183